   8:21-cv-00139-RGK-PRSE Doc # 4 Filed: 04/06/21 Page 1 of 2 - Page ID # 16




                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

AUSTIN EDWARD LIGHTFEATHER,

                     Plaintiff,                               8:21CV139

       vs.
                                                 MEMORANDUM AND ORDER
CHOCTAW NATION, OKLAHOMA
BAND OF CHOCTAW INDIANS, and
MISSISSIPPI BAND OF CHOCTAW
INDIANS,

                     Defendants.


       This matter is before the court on its own motion. Plaintiff filed a Complaint
(Filing 1) on March 31, 2021. However, Plaintiff failed to include the $402.00 filing
and administrative fees. Plaintiff has the choice of either submitting the $402.00
filing and administrative fees to the clerk’s office or submitting a request to proceed
in forma pauperis. Failure to take either action within 30 days will result in the court
dismissing this case without further notice to Plaintiff.

      IT IS THEREFORE ORDERED that:

      1.      Plaintiff is directed to submit the $402.00 fees to the clerk’s office or
submit a request to proceed in forma pauperis within 30 days. Failure to take either
action will result in dismissal of this matter without further notice.

     2.     The clerk of the court is directed to send to Plaintiff the Form AO240
(“Application to Proceed Without Prepayment of Fees and Affidavit”).
  8:21-cv-00139-RGK-PRSE Doc # 4 Filed: 04/06/21 Page 2 of 2 - Page ID # 17




      3.     The clerk of the court is directed to set a pro se case management
deadline in this matter with the following text: May 6, 2021: Check for MIFP or
payment.

      Dated this 6th day of April, 2021.

                                               BY THE COURT:


                                               Richard G. Kopf
                                               Senior United States District Judge




                                           2
